DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited references do not disclose or suggest designating a preset encapsulation format as a encapsulation format of the audio/video source stream, analyzing header data of the audio/video source stream from the header data, and pushing the target audio/video stream to a live broadcast server. The Examiner respectfully disagrees.
Liu is cited to disclose designating a preset encapsulation format as a encapsulation format of the audio/video source stream. For example, Liu discloses an AV stream and/or inputting media file, encoding the stream and transmitting it to the user and this requires designating an encapsulation format for the stream; see at least paragraphs 0005, 0051, 0053, 0072 and 0075).
Liu is further cited to disclose analyzing data of the audio/video source stream to directly obtain configuration information of the audio/video source stream, and respectively initializing a video decoder and an audio decoder according to the configuration information. For example, Liu discloses extracting encoding parameters from the input media file; see at least paragraph 0050 and the audio and video streams are decoded; see at least paragraphs 0053 and 0075.
Furthermore, Liu discloses pushing the target audio/video stream by encoding the original audio and video stream to output a new compressed video stream; see at least paragraph 0072.
Lee is cited to discloses acquiring a stream from a server analyzing a header and the live broadcast server (see at least paragraphs 0065-0066, 0075, 0103 and 0110).
It appears that the Applicant is arguing references individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Claims 1 and 8-12 have been amended, claim 13 has been canceled and claims 14-19 have been newly added. The amendments overcome the previous 112(f) claim interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0146871) in view of Lee (US 2017/0289592).
Regarding claim 1, Liu discloses a method of transcoding audio/video streams, the method comprising:
acquiring an audio/video source stream from a source, and when transcoding the audio/video source stream, designating a preset encapsulation format as a encapsulation format of the audio/video source stream (AV stream and/or inputting media file; see at least paragraphs 0005 and 0051);
analyzing data of the audio/video source stream to directly obtain configuration information of the audio/video source stream, and respectively initializing a video decoder and an audio decoder according to the configuration information (extracting encoding parameters from the input media file; see at least paragraph 0050 and the audio and video streams are decoded; see at least paragraphs 0053 and 0075); and
decoding the audio/video source stream using the initialized video decoder and audio decoder (the audio and video streams are decoded; see at least paragraphs 0053 and 0075), re-encoding the decoded audio/video data as a target audio/video stream, and pushing the target audio/video stream (encoding the original audio and video stream to output a new compressed video stream; see at least paragraph 0072).
Liu is not clear about acquiring the stream from a server, analyzing the header to directly obtain information from the header data and the live broadcast server.
Lee discloses acquiring a stream from a server analyzing a header and the live broadcast server (see at least paragraphs 0065-0066, 0075, 0103 and 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu by the teachings of Lee by having the above limitations so to be able to monitor MPEG media and detect whether predetermined event information is contained in the monitored streaming data; see at least the Abstract.

Regarding claim 2, Liu in view of Lee disclose the method according to claim 1, wherein analyzing the header data of the audio/video source stream to obtain the configuration information of the audio/video source stream includes:
if current header data is audio header data, extracting an audio sample rate and an audio channel number from the audio header data, and using the extracted audio sample rate and audio channel number as the configuration information of audio data in the audio/video source stream (Liu; see at least paragraphs 0036-0037 and 0052).

Regarding claim 3, Liu in view of Lee disclose the method according to claim 2, wherein initializing the audio decoder according to the configuration information includes:
configuring the audio sample rate extracted from the audio header data as a decoding sample rate of the audio decoder (see t least paragraphs 0069-0071).

Regarding claim 4, Liu in view of Lee disclose the method according to claim 1, wherein analyzing the header data of the audio/video source stream to obtain the configuration information of the audio/video source stream includes:
if current header data is video header data, extracting a video frame resolution, a frame rate and a video format from the video header data, and using the extracted video frame resolution, frame rate and video format as the configuration information of video data in the audio/video source stream (Liu; see at least paragraphs 0052 and 0055).

Regarding claim 5, Liu in view of Lee disclose the method according to claim 4, wherein initializing the video decoder according to the configuration information includes:
configuring the frame rate extracted from the video header data as a decoding frame rate of the video decoder (Liu; see at least paragraphs 0063-0065); and
configuring the decoding frame rate of the video decoder as a default frame rate if the frame rate is unable to be extracted from the video header data (Liu; see at least paragraphs 0063-0065).

Regarding claim 6, Liu in view of Lee disclose the method according to claim 1, wherein the method further includes:
counting a number of video frames acquired from the audio/video source stream within a designated duration when the video decoder and the audio decoder are respectively initialized according to the configuration information (Liu; Frames per second; see at least paragraphs 0022, 0043 and 0057);
calculating a standard frame rate corresponding to the audio/video source stream according to the designated duration and the number of acquired video frames (Liu; see at least paragraphs 0022, 0043 and 005); and
determining if the standard frame rate is consistent with a currently configured decoding frame rate in the video decoder and modifying the currently configured decoding frame rate in the video decoder as the standard frame rate if not consistent (Liu; see at least paragraphs 0060-0061 and 0064).

Regarding claim 7, Liu in view of Lee disclose the method according to claim 1, wherein, when re-encoding the decoded audio/video data as the target audio/video stream, the method further includes:
configuring a target parameter for reducing latency in an encoder and re-encoding the decoded audio/video data using the encoder configured with the target parameter (Liu; see at least paragraphs 0050, 0053 and 0075).

	Claim 8 is rejected on the same grounds as claim 1.
	Claim 9 is rejected on the same grounds as claim 4.
	Claim 10 is rejected on the same grounds as claim 5.
	Claim 11 is rejected on the same grounds as claim 6.
	Claim 12 is rejected on the same grounds as claim 7.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee and further in view of Yin (US 2014/0112354).
Regarding claim 14, Liu in view of Lee disclose the method according to claim 1, and discloses wherein the encapsulation format of the audio/video source stream is determined, but are not clear about one of a suffix name of the audio/video source stream and a source server or a storage area where the audio/video source stream is located.
Lin discloses one of a suffix name of the audio/video source stream and a source server or a storage area where the audio/video source stream is located; see at least paragraph 0059.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu in view of Lee by the teachings of Lin by having the above limitations so to be able to process streaming media data; see at least the Abstract.

	Claim 17 is rejected on the same grounds as claim 14.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee and further in view of Kobayashi (US 2008/0279286).
Regarding claim 15, Liu in view of Lee disclose the method according to claim 5, but are not clear about wherein the default frame rate is summarized based on the history of transcoding records.
Kobayashi discloses the above missing limitation; a target bit-rate is detected and refers to the viewing-operation-history data recorded; see at least paragraphs 0032, 0052 and 0055-0056.

	Claim 18 is rejected on the same grounds as claim 15.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee and further in view of Casotto (US 2008/0221857).
Regarding claim 16, Liu in view of Lee disclose the method according to claim 7, and disclose the target parameter, but are not clear about a parameter for reducing latency is the tune zero-latency parameter.
Casotto discloses the above missing limitation; see ta least paragraph 0032.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Liu in view of Lee by the teachings of Casotto by having the above limitations so to be able to simulating the workload of a compute farm; see at least the Abstract.

	Claim 19 is rejected on the same grounds as claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426